Citation Nr: 0843742	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  90-49 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.	Entitlement to an effective date earlier than August 31, 
2001 for special monthly compensation based on aid and 
attendance. 

2.	Entitlement to compensation under 38 U.S.C.A. § 1151 for 
brain damage.  

3.	Entitlement to a compensable evaluation for a low back 
disability.  

4.	Entitlement to a compensable evaluation for residuals, 
avulsion fracture, left fibula.  

5.	Entitlement to a compensable evaluation for residuals, 
cervical spine injury, to include congenital deformity of C1.  

6.	Entitlement to an effective date earlier than August 31, 
2001 for the grant of service connection for a low back 
disability.  

7.	Entitlement to an effective date earlier than August 31, 
2001 for the grant of service connection for avulsion 
fracture, left fibula.  

8.	Entitlement to an effective date earlier than August 31, 
2001 for the grant of service connection for residuals, 
cervical spine injury to include congenital deformity of C1.  

9.	Entitlement to an effective date earlier than August 31, 
2001 for the grant of service connection for a mental 
disability.  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law 


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1983 to August 
1985. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  An October 2002 RO decision denied service 
connection for brain damage under 38 U.S.C.A. § 1151.  A 
February 2004 RO decision granted service connection for 
schizophrenia, evaluated as 100 percent disabling; a low back 
disability, evaluated as 0 percent disabling; residuals of an 
avulsion fracture of the left fibula, evaluated as 0 percent 
disabling; residual of a cervical spine injury, evaluated as 
0 percent disabling; with effective dates of August 31, 2001.  
A September 2005 RO decision granted special monthly 
compensation based on aid and attendance effective August 31, 
2001.  

The issues of entitlement to compensable evaluations for a 
low back disability; residuals, avulsion fracture; and 
residuals, cervical spine injury are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

This appeal was remanded by the Board in July 2003 for 
additional development.  The Board finds that the RO complied 
with its July 2003 Remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  


FINDINGS OF FACT

1.	The veteran first filed a claim for special monthly 
compensation based on aid and attendance in June 2003.  

2.	The veteran was granted a 100 percent disability 
evaluation for schizophrenia effective August 31, 2001.  

3.	The earliest date on which entitlement to special monthly 
compensation based on aid and attendance arose was August 31, 
2001.

4.	The competent medical evidence of record does not show 
that the veteran has brain damage caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
medical care.  

5.	The veteran filed a claim to reopen the claims for service 
connection for a low back disability; avulsion fracture, left 
fibula; residuals, cervical spine injury to include 
congenital deformity of C1; and for mental disability on 
August 31, 2001.  


CONCLUSIONS OF LAW

1.	The criteria for an effective date earlier than August 31, 
2001 for the award of special monthly compensation based on 
aid and attendance have not been met.  38 U.S.C.A. §§ 1114, 
5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.155, 3.160, 3.350, 
3.400 (2008).

2.	The criteria for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for brain 
damage have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.361 (2008).

3.	The appellant lacks legal entitlement to an effective date 
earlier than August 31, 2001 for service connection for a low 
back disability as a matter of law.  38 U.S.C.A. § 5110(b)(1) 
(West 2002); 38 C.F.R. §§ 3.1(p), 3.400(r), (q)(2) (2008).

4.	The appellant lacks legal entitlement to an effective date 
earlier than August 31, 2001 for service connection for 
avulsion fracture, left fibula as a matter of law.  
38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. §§ 3.1(p), 
3.400(r), (q)(2) (2008).

5.	The appellant lacks legal entitlement to an effective date 
earlier than August 31, 2001 for service connection for 
residuals, cervical spine injury to include congenital 
deformity of C1 as a matter of law.  38 U.S.C.A. § 5110(b)(1) 
(West 2002); 38 C.F.R. §§ 3.1(p), 3.400(r), (q)(2) (2008).

6.	The appellant lacks legal entitlement to an effective date 
earlier than August 31, 2001 for service connection for a 
mental disability as a matter of law.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002); 38 C.F.R. §§ 3.1(p), 3.400(r), 
(q)(2) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ 
regarding the veteran's claims.  Additionally, under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of letters sent 
to the appellant in May 2005 and August 2006 that fully 
addressed all notice elements regarding the claim for brain 
damage.  Regarding the special monthly compensation claim, 
the claim was originally denied in February 2004, a VCAA 
letter was sent in June 2004, and his claim was granted in 
September 2005.  The June 2004 letter also included VCAA 
notice regarding the veteran's earlier effective date claims.  
The letters informed the appellant of what evidence was 
required to substantiate the claims and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  Although the 
notice letters were not sent before the initial AOJ decision 
in this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of 
supplemental statements of the case addressing the brain 
damage claim issued in August 2005 and August 2008 after the 
notice was provided and in April 2007 and June 2007 regarding 
the effective date for the special monthly compensation 
claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The veteran was provided with the notice in March 2006 and in 
August 2006.  

Here, the veteran is challenging the effective date assigned 
following the grant of special monthly compensation.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records and VA medical 
records.  The appellant was afforded VA medical examinations 
in July 2004, February 2007 and April 2008.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Earlier Effective Date for Special Monthly Compensation

A claim for special monthly compensation based on aid and 
attendance first arose in an August 2003 letter from the 
veteran's respresentative.  The RO initially denied this 
claim in a February 2004 decision, and then ultimately 
granted the claim in September 2005 with an effective date of 
August 31, 2001.  The RO indicated that the date entitlement 
arose was August 31, 2001, the date of a reopened claim for 
schizophrenia which was granted and assigned a 100 percent 
evaluation.  The veteran seeks an earlier effective date for 
the award of special monthly compensation.  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).  

In this matter, the record does not support the assignment of 
an effective date earlier than August 31, 2001 because the 
veteran's claim to reopen, which led to the RO's award for 
special monthly compensation, was received on August 31, 
2001.  

The RO granted an effective date of August 31, 2001 because 
that was the date entitlement to special monthly compensation 
based on aid and attendance arose, as the veteran was found 
to be 100 percent disabled for schizophrenia.  The Board 
notes that the RO granted the effective date based on 
entitlement, showing favor to the veteran by awarding an 
effective date of August 31, 2001.

The Board has reviewed the veteran's contentions that an 
earlier date is warranted, however, the veteran's assertion 
must be denied.  The veteran was granted a 100 percent 
disability for schizophrenia on August 31, 2001.  Therefore, 
the actual date that entitlement to benefits for special 
monthly compensation based on aid and attendance arose is 
August 31, 2001.  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board is sympathetic to the veteran's assertions that he 
was in need of special monthly compensation based on aid and 
attendance prior to August 2001.  There is no indication that 
a claim was made for special monthly compensation or that 
entitlement arose prior to August 31, 2001.  As such, the 
Board can find no basis for an earlier effective date.

Compensation under 38 U.S.C.A. § 1151 for Brain Damage

The veteran contends that he incurred brain damage because VA 
released him from treatment while he was actively psychotic 
and unable to care for himself on several occasions.  For 
instance, the veteran's representative contends that in March 
2001, VA released the veteran and within 24 hours, the 
veteran overdosed on Depacote and Zyprexa, causing brain 
damage.  

When a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability or death as the 
result of VA training, hospitalization, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
disability or death were service connected.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. § 3.361 (2008).

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2008).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2008).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2008).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  38 C.F.R. § 3.361(d)(1) (2008).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is determined based on what a reasonable health care provider 
would have foreseen. The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided. In determining 
whether an event was reasonably foreseeable, VA will consider 
whether the risk of that event was the type of risk that a 
reasonable health care provider would have disclosed in 
connection with the informed consent procedures of 38 C.F.R. 
§ 17.32. 38 C.F.R. § 3.361(d)(2) (2008).

The veteran underwent multiple VA examinations, including in 
July 2004, February 2007 and April 2008.  The VA examiners 
noted the veteran's history of a traumatic brain injury while 
in service.  The evidence of record shows that the veteran 
was involved in a motor vehicle accident in 1986 and suffered 
a closed head injury.  The Board notes that in multiple VA 
treatment records the veteran referenced an overdose of his 
medication in 1997 when he was waiting in the Emergency Room 
of the Kansas VA medical center.  Additionally, in 2001, the 
veteran attempted a second suicide attempt by overdose of his 
psychiatric medications.  

Although the veteran reported brain damage, there was no 
indication that there was any brain damage as a result of VA 
treatment.  There are various psychiatric evaluations of 
record that include the veteran's assertion that VA was 
responsible for an overdose in 1997 which caused brain 
damage.  The medical evidence of record, however, does not 
verify the veteran's assertions.  

After reviewing the medical evidence of record, the Board 
finds that the veteran's psychiatric condition prior to VA 
treatment was consistent with his condition after VA 
treatment.   The Board finds that there was no evidence of 
brain damage.  The Board has reviewed all the medical 
evidence of record, which includes multiple psychological 
assessments, inpatient and outpatient treatment records and 
VA examinations.  The medical evidence of record shows a 
diagnosis of paranoid schizophrenia, however, it does not 
show that there is an additional disability of brain damage.  

While the veteran has repeatedly asserted that he suffered 
additional brain damage as a result of VA treatment, the 
veteran lacks the medical expertise necessary to diagnose a 
current disorder or render a competent medical opinion 
regarding causation.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

Based on the foregoing, the Board concludes that the 
competent medical evidence does not show that VA negligently 
or carelessly caused or aggravated the veteran's disability, 
including brain damage.  There is no medical evidence showing 
brain damage.  Therefore, the preponderance of the evidence 
weighs against the veteran's claim and entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
brain damage is not warranted.

Under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claim and that doctrine is not applicable.  
Gilbert, supra.

Earlier Effective Date for Low Back, Left Fibula, Cervical 
Spine and Mental Disabilities

The veteran also asserts that an earlier effective date is 
warranted for service connection for his low back disability, 
avulsion fracture of the left fibula, cervical spine injury 
residuals and mental disability.  Generally, the effective 
date of an award of benefits is either (1) the date of 
receipt of the claim or (2) the date entitlement arose, 
whichever is the later. 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400. However, after a decision denying benefits becomes 
final, the effective date is the date of receipt of the new 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400 (r), (q)(2) (2008).

The veteran first filed a claim for service connection for 
the aforementioned disabilities in June 1987.  The veteran 
was denied benefits pursuant to a December 1998 Board 
decision.  This decision was appealed to the Court of Appeals 
for Veterans Claims, but was dismissed and a request for 
reconsideration was denied.  Therefore, the 1998 Board 
decision became final.  See 38 U.S.C. § 4004(b) (1988); 38 
C.F.R. § 20.1100 (1998).  A claim to reopen the claims for 
service connection was filed on August 31, 2001.  The 
veteran's claims were reopened in July 2003 by the Board.  

In this case, the veteran first filed a claim for service 
connection in June 1987.  That decision became final.  The 
date of the new claim is August 31, 2001.  The law is 
dispositive in this case.  In accordance with 38 C.F.R. § 
3.400(r) and (q)(2), the date of the new claim, in this case 
August 31, 2001, is the effective date.  An earlier effective 
date is barred by law.

Based on the foregoing, the Board finds that the appellant's 
claims of entitlement to an earlier effective date are 
without merit.  As the disposition of this claim is based on 
the law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date earlier than August 31, 2001 
for special monthly compensation based on aid and attendance 
is denied.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
brain damage is denied.  

Entitlement to an effective date earlier than August 31, 2001 
for the grant of service connection for a low back disability 
is denied as a matter of law.

Entitlement to an effective date earlier than August 31, 2001 
for the grant of service connection for avulsion fracture, 
left fibula is denied as a matter of law.

Entitlement to an effective date earlier than August 31, 2001 
for the grant of service connection for residuals, cervical 
spine injury to include congenital deformity of C1 is denied 
as a matter of law.

Entitlement to an effective date earlier than August 31, 2001 
for the grant of service connection for a mental disability 
is denied as a matter of law.


REMAND

A September 7, 2005 Supplemental Statement of the Case (SSOC) 
was issued to the veteran on September 8, 2005.  Although a 
formal VA Form 9 was not submitted on the remaining issues 
included in this decision, a Statement in Lieu of a VA Form 9 
was filed by the veteran's representative on October 31, 
2005.  The letter referred to the September 2005 SSOC and 
indicated that the veteran wished to appeal all issues set 
forth in the SSOC.  The Board finds this letter constitutes a 
timely Substantive Appeal with respect to the claims.  See 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2008).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the veteran with 
an appropriate notice of the VCAA, VA's 
duties there under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to his 
claims, including which portion of the 
information and evidence is to be provided 
by the veteran and which portion VA will 
attempt to obtain on behalf of the veteran 
as required by 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2008).  
The notice should also address the five 
elements of a service connection claim as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran should be afforded the 
appropriate period of time for response to 
all written notice and development as 
required by VA law.

2.	After additional notification and 
development that the RO deems necessary 
has been accomplished to include 
consideration as to whether medical 
examinations are warranted for any of the 
veteran's claimed disabilities, the 
veteran's claims should be readjudicated.  
The RO should consider all evidence 
submitted since the September 2005 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


